Citation Nr: 1635717	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, to include as secondary to a service-connected right hip disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to January 1977 and August 1977 to October 1982.

This matter is on appeal from a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran attended an informal Decision Review Officer conference in June 2010.  A report of the informal conference is of record.	

The Veteran initially requested to be afforded a Board hearing on his January 2014 VA Form 9.  However, he later withdrew his hearing request in writing in July 2014.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

Subsequent to the November 2013 Statement of the Case (SOC), additional medical evidence was added to the claims file without a waiver of initial consideration of the evidence by the RO.  However, as the Board is reopening and remanding the underlying claim for service connection for a back disability for further development, the RO will have the opportunity to review the records on remand.  Thus, the Board finds that there is no prejudice in proceeding with consideration of the new and material evidence claim without affording the RO an opportunity to issue a SSOC and that a waiver is not required.  38 C.F.R §§ 19.9, 20.1304(c).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2009, the RO denied a claim for service connection for a back disability (minimal spondylosis). 

2.  The evidence received since the RO's October 2009 decision, which denied a claim for service connection for a back disability, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's October 2009 decision, which denied a claim for service connection for a back disability; the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a back disability in July 2011.

At the time of his last final denial, evidence of record included service treatment records, private treatment records, and VA examinations.

Since the last final denial, evidence added to the record includes the Veteran's statements, VA and private treatment records, VA examinations, and private and VA medical opinions.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a back disability is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back disability has been received, to this extent, the appeal is granted.

REMAND

The Veteran contends that he has a back disability that is related to an accident during service in September 1978 in which an auto trailer backed into him and lodged him between the trailer and a truck.  Alternatively, he contends that his back disability is secondary to a service-connected right hip disability related to the September 1978 accident.

With regard to direct service connection, on June 2009 and September 2010 VA examination, after a thorough examination of the Veteran and review of the claims file, the examining physicians diagnosed spondylosis of the lumbar spine which they opined was not related to his service.  These opinions were supported by a well-reasoned rationale.

While the record also includes Dr. G.H.C.'s December 2012 private medical opinion which relates the Veteran's back to his service, it is not supported by any rationale, examination of the Veteran, or review of the claims file.

With regard to secondary service connection, on December 2010 VA back Disability Benefits Questionnaire examination, the examining physician diagnosed degenerative disc disease of the lumbar spine which she opined was less likely than not incurred or caused by the claimed in-service injury.  The rationale was that there is not enough evidence to support a finding that the back disability is linked in a causative or associated relationship to the right hip disability.  However, this opinion does not conform to the relevant legal standard as it does not address aggravation.  Specifically, the examining physician failed to provide an opinion as to whether it is at least as likely as not that the Veteran's back disability is proximately due to or the result of the Veteran's service-connected right hip disability or was aggravated or permanently worsened by the service-connected right hip disability.

Since the examiner's opinion does not conform to the correct legal standard the Board finds that another medical opinion is warranted.

As such, it remains unclear whether the Veteran has a back disability that is related to his service-connected right hip disability.
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's back disability, including those from the Palo Alto VAMC, dated from January 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.



2.  After the foregoing has been completed, provide the claims file to the VA physician who provided the December 2010 opinion (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed back disability is (a) proximately due to or the result of the Veteran's service-connected right hip disability, or (b) aggravated or permanently worsened by his service-connected right hip disability.

If it is determined that the back disability is related to a service-connected right hip disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a back disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


